ACCEPTED
                                                                                                     14-15-00629-CV
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                                10/9/2015 7:33:40 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK


                                    Veronica L. Davis
                                     Attorney at Law
                                                                                  FILED IN
                                     226 N. Mattson                        14th COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                West Columbia, Texas 77486                 10/9/2015 7:33:40 PM
                                      (979) 345-2953                       CHRISTOPHER A. PRINE
                                                                                    Clerk

Honorable Christopher Prine
Fourteenth Court of Appeals
301 Fannin
Houston, Texas 77002


                                        October 09, 2015

       Re:     Cause No. 14-15-00629-CV; Haven Chapel United Methodist Church vs.
               Brazoria County and Michael Leebron

Dear Mr. Prine,

As indicated in my letter of August 26, 2015, I did not order the court reporter’s record. No
payment arrangements were made because this cause was decided by summary judgment. All
information to support or overrule the grant or denial of summary judgment is part of the record.

The summary judgment proceeding was deliberately lengthy in order to make the record
voluminous and cost prohibitive. Nothing in the proceedings will assist the court in resolution
of the issues raised in the appeal of Appellant, which was previously tendered by a Petition for
Mandamus and Rehearing thereon.

Thank you in advance for your consideration of this my second response regarding the court
reporter’s record.

                                                            Sincerely yours,

                                                            /s/ Veronica L. Davis


                                                            Veronica L. Davis